Citation Nr: 1113161	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-27 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1970 to June 1973.  He was a member of the Air National Guard from July 1973 to April 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating determination of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffered acoustic trauma during his military service that he claims has caused bilateral hearing loss and tinnitus.  He specifically contends that he was exposed to loud noises caused by jet engines while in active service and while serving as a member of the Air National Guard.  The Veteran's DD-214 notes that his military occupational specialty was pilot.  Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, his claims for entitlement to service connection for hearing loss and tinnitus must be remanded for further development.  

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

The United States Court of Appeals for Veterans Claims (Court) had indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley Brown, 5 Vet. App. 155, 157 (1993).

In Hensley, the Court posited that where the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system, and post-service test results that meet the criteria of 38 C.F.R. §3.385.  VA rating authorities must evaluate available testimony, clinical data, diagnoses, and any medical opinions relevant to the issue.  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometry test results resulting in an upward shift in tested thresholds in service, though still not meeting the requirements for a "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometry testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Id. at 159.  Moreover, the Board notes that absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Board notes that the Veteran was afforded a VA audiological evaluation in August 2008.  However, he has contended that the examination was inadequate.

With respect to the Veteran's claimed tinnitus, the Board notes initially that the Veteran's service treatment records are absent any complaints of tinnitus.  However, the August 2008 VA audiological examination notes that the Veteran stated he had bilateral tinnitus that was recurrent, but not constant, that had been present since service  The Veteran further stated that his tinnitus was worse in his right ear and that it often occurred when he changed positions.  

The Director of the VA Compensation and Pension Service also observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  It was noted that delayed-onset tinnitus must also be considered.  In this case, the August 2008 VA examiner stated that the Veteran's tinnitus claim may be better suited to be evaluated by another health professional because the Veteran only hears his tinnitus when he is changing positions (i.e. standing up, laying down, sitting down).  Subsequently in October 2008, the examiner provided an addendum opinion in which he stated that the Veteran's tinnitus is most likely due to some cause other than noise exposure while in the military and that it would best be evaluated by a neurologist.  He did not discuss the Veteran's noise exposure in service or other possible causes, including whether the Veteran's tinnitus may be due to his hearing loss.

With regard to the Veteran's bilateral hearing loss, service treatment records include the Veteran's April 1970 entrance examination report.  The following results were reported on audiometric testing:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
0
5

The Veteran did not note any hearing problems in the accompanying April 1970 report of medical history.

At the time of the Veteran's June 1973 separation examination, the following results were obtained on audiometric testing at the time:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
10
LEFT
10
10
5
5
5

The Board notes that the June 1973 report of medical history does not indicate that the Veteran had any ear problems.  

The Board further notes that the record contains various audiograms taken in relation to the Veteran's Air National Guard duties.  These audiograms date from December 1973 to January 1990.  The testing results vary with every audiogram and the Board notes that some of those testing results reveal decibel losses at various frequencies which indicate some degree of hearing loss pursuant to the guidance set forth in Hensley.  See, e.g., audiograms conducted in service in December 1975, December 1985, and December 1987.  However, the final one of record dating January 1990 revealed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
15
0
0
15
20

In connection with this appeal, the Veteran was afforded a VA audiological examination in August 2008.  At that examination the Veteran reported that he flew F106 fighter jets for 5 years when he entered the service and initially there was no hearing protection.  The Veteran further reported that he also had a great deal of noise exposure while flying planes and working as chief of maintenance in the Air National Guard, but that he usually wore hearing protection.  Finally the Veteran noted that he was also exposed to noise while hunting with a shotgun, but that he always wore hearing protection.  Upon examination it was determined that the Veteran has moderate to severe bilateral sensorineural hearing loss.  Audiometric testing revealed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
50
65
LEFT
35
45
55
60
65

The Veteran had speech recognition scores according to the Maryland CNC Test of 68 percent in the right ear and 60 percent in the left ear.  The examiner opined at the time of the examination that the Veteran's hearing loss is not the result of noise exposure while in military as indicated by normal audiometry on separation from service.  The examiner further noted that the Veteran's test results did not meet the requirements for establishing service connection for hearing loss, but later clarified this statement in an October 2008 report of contact stating that the Veteran did indeed meet the requirements of a current disability, however, the Veteran's hearing loss is not related to his active duty service.

However, the Board notes that pursuant to the guidance in Hensley, there appears to be some shift in the decibel losses at various frequencies bilaterally when comparing the Veteran's entrance examination with his separation examination as well as those conducted during the Veteran's Air National Guard service, which the examiner did not address.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, the Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  With regard to hearing loss and tinnitus, the Board notes that the Veteran is competent to attest to hearing problems and ringing in his ears.  In this instance, the Board notes that the Veteran claims that he has had hearing problems, to include ringing in his ears, since service.  With consideration of the above, the Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the Veteran, as a lay person, can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Additionally, the Court has determined that, particularly with respect to claims for tinnitus, the Veteran is competent to report the existence of tinnitus and present evidence of continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Thus, based on the foregoing deficiencies in the VA examination, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As this case presents certain medical questions which cannot be answered by the Board, an additional VA opinion must be provided.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  The requested VA opinion must be consistent with the ruling in Hensley.  As such, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, when forming an opinion.  If the aforementioned is the basis, or crux, of the examiner's rationale, the opinion would be inadequate on which to base a decision.  The examiner is directed to note the Veteran's claims of exposure to acoustic trauma during service.  The examiner should discuss the presence of in-service noise exposure, the Veteran's entrance and exit audiograms, and the various lay statements of record from the Veteran, when forming an opinion as to the etiology of any current diagnosis of hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain a supplemental VA audiological opinion with regard to the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  The examiner should note a review of the Veteran's claims file.  Objective and subjective evidence of record, to include in-service audiograms on induction and separation, any clinically significant shifts in decibels loss at various frequencies during active service from April 1970 to June 1973, and as a member of the Air National Guard from July 1973 to April 1990 (see Hensley, supra, indicating that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss), and statements from the Veteran regarding hearing loss, should also be discussed.

Prior to forming an opinion, the examiner must be mindful that if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  

The examiner should address the following:

(A) Whether it is at least as likely as not that any current hearing loss or tinnitus is etiologically-related to the Veteran's period of active duty service from April 1970 to June 1973 and/or service as a member of the Air National Guard from July 1973 to April 1990.

(B)  Whether the Veteran's tinnitus is proximately due to, or alternately, aggravated by hearing loss, or otherwise related to his hearing loss.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If an opinion cannot be rendered without resorting to pure speculation, the examiner should explain why.

2. When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


